DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 remains allowable in light of the new IDS filed on July 25, 2022. Thus, refer to the prior Office Action dated July 18, 2022 for the statement of reasons for allowance.
Claims 4-10 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Jiang et al (CN 205194796U, cited on the IDS dated July 25, 2022, see also the EPO machine generated English translation provided with this Office Action) discloses in Fig. 6 a battery comprising, among additional limitations,
a positive electrode layer (2) including a positive electrode current collector (23) and a positive electrode mixture layer (21, 22) ([0038], [0049]);
a negative electrode layer (1) including a negative electrode current collector (13) and a negative electrode mixture layer (11, 12) ([0038]-[0040]); and
wherein the positive electrode mixture (21, 22) has a single protrusion portion (21) that is positioned inside of an outer peripheral portion of the positive electrode mixture layer (22) on the plane and extends towards the negative electrode mixture layer (11, 12) (Fig. 6), 
the negative electrode mixture layer (11, 12) has a recessed portion (11) facing the single protrusion portion (21) (Fig. 6), and
the single protrusion portion (21) is positioned at a center portion of the positive electrode mixture layer (21, 22) on the plane (Fig. 6), 
wherein on a plane perpendicular to the stacking axis, the single protrusion portion (21) has a width that is equal to a width of the positive electrode mixture layer (21, 22) (Fig. 6).
However, Jiang does not disclose wherein on the plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer.
The Examiner notes that Jiang discloses wherein the thickness of the edge of the negative electrode mixture layer (11, 12) is increased in order to avoid lithium deposition at the edge of the negative electrode mixture layer (11, 12) during low-temperature charging, thereby increasing the low-temperature charging cut-off voltage and consequently improving the battery capacity, energy, and power ([0009]).
Kosaka teaches a battery ([0001]) comprising a positive electrode layer comprising a positive electrode mixture layer ([0083], [0173]) and a negative electrode layer comprising a negative electrode mixture layer ([0083], [0174]), wherein on the plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer ([0176], [0085]-[0089]), see the prior Office Actions made of record.
However, it would not have been obvious to one of ordinary skill in the art to form the negative electrode layer of Jiang such that on the plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer, as taught by Kosaka, because doing so would change the position of the edge of the negative electrode mixture layer with respect to the positive electrode mixture layer and consequently the skilled artisan would not have reasonable expectation of successfully avoiding lithium deposition at the edge of the negative electrode mixture layer during low-temperature charging, thereby increasing the low-temperature charging cut-off voltage and consequently improving the battery capacity, energy, and power, as desired by Jiang. 
Thus, the prior art does not read on the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 27, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 2, 2022